Title: To Alexander Hamilton from George Ingersoll, 24 March 1800
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir
            West Point March 24th 1800.
          
          Agreeably to your order of the 18 Inst I transmit you an account of what field Artillery is in my Care, and Complete for the field Harness excepted—Viz two french four pounders. One U.S. five & half Inch Howitzer. One Ammunition Waggon for the french fours Complete, & mounted on Carriages agreeably to french plan
          There is considerable public property of various Kinds and Qualities now in my Care. Viz. Hospital, Medicine, Instruments, furniture, &ca. Quarter Masters Stores—Artificers Tools, for Carpenters & Blacksmiths, some articles of Winter Clothing, Stationary, Laboratory Apparatus, &ca. which, may be proper for me to render a proper account of. I have to request that Mr Fleming, or Mr Sprig, the public store Keepers, may receive them, from me, or some person, whom the General may direct for that purpose—there is also, considerable other articles, such as unfinished Carriages, timber, Iron &ca.
          I am sir with the highest respect your Most Obedt. Sert
          
            Geo Ingersoll
            Capt Comg
          
          Genl. Hamilton Comdr in Chief
        